UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE LUIS TORRES AKA BORGIA
 CASTILLON AVELINO,
                                Petitioner,                        21-CV-4076 (LTS)
                    -against-                                    TRANSFER ORDER
 JEHOVA PUTIN, et al.,
                                Respondents.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Petitioner, who is currently incarcerated in the Kern Valley State Prison in California,

brings this pro se petition for a writ of habeas corpus seeking to be released from custody. It is

unclear if Petitioner challenges a state-court conviction, in which case a petition for a writ of

habeas corpus under 28 U.S.C. § 2254 is the proper vehicle for his claims, or if he seeks release

from detention under 28 U.S.C. § 2241. Petitioner does plead any facts about where he was

convicted. Because Petitioner is seeking to be released from the custody of prison officials in

Kern County, California, which is located in the Eastern District of California, 28 U.S.C. § 84(b),

this action is transferred under Local Rule 83.3 to the United States District Court for the Eastern

District of California.

                                          CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket. The Clerk of Court is further directed to transfer this action to the United States

District Court for the Eastern District of California. Whether Petitioner should be permitted to

proceed further without payment of fees is a determination to be made by the transferee court.

This order closes this case.
       Because Petitioner has not at this time made a substantial showing of the denial of a

constitutional right, a certificate of appealability will not issue under 28 U.S.C. § 2253.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    May 10, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                          Chief United States District Judge




                                                  2
